               Case 2:19-cv-00266-DN Document 11 Filed 04/24/19 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    SOUTHERN UTAH WILDERNESS
    ALLIACE,                                           ORDER GRANTING MOTION TO
                                                        TRANSFER RELATED CASE
                     Plaintiff,

    v.                                                       Case. No. 2:19-cv-00266
                                                            District Judge David Nuffer
    DAVID BERNHARDT, in his official
    capacity as Secretary of the Department of the
    Interior, UNITED STATES DEPARTMENT
    OF THE INTERIOR, UNITED STATES
    BUREAU OF LAND MANAGEMENT, and
    KENT HOFFMAN, in his official capacity as
    Deputy State Director, Division of Lands and
    Minerals,

                     Defendants.


           Based on Plaintiff Southern Utah Wilderness Alliance’s Motion to Transfer Related Case

(“Motion”), 1 pursuant to DUCivR 83-2(g), and for good cause appearing,

           IT IS HEREBY ORDERED that Plaintiff’s Motion 2 is GRANTED. The above-captioned

case is transferred to District Judge David Nuffer.

           Dated this 22nd day of April, 2019.

                                                      BY THE COURT:



                                                      David Nuffer
                                                      United States District Judge


1
    Docket no. 20, filed Apr. 19, 2019.
2
    Id.
